Citation Nr: 0812681	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  01-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office.  During the course of this appeal, the 
veteran relocated to New Jersey and his claims file has been 
transferred to the jurisdiction of the Newark, New Jersey 
Regional Office (RO).

The veteran appeared at the RO in February 2003 and offered 
testimony in support of his claim before a Veterans Law Judge 
(VLJ), who is no longer associated with the Board.  The 
veteran was advised of this by letter dated in March 2006 and 
of his right to have another hearing conducted by a VLJ 
making the final determination in this case.  The veteran was 
further advised that if he failed to respond to this letter 
within 30 days from the date of the letter, The Board will 
assume that he did not want an additional hearing.  The 
veteran did not respond.  Consequently, the Board will 
adjudicate the issue on appeal with consideration of the 
evidence currently on file to include the transcript of the 
February 2003 hearing.  

This case was previously before the Board and in a decision 
dated in July 2003 the Board found that the veteran had 
submitted new and material evidence to reopen a previously 
denied claim seeking entitlement to service connection for a 
low back disorder.  The Board then remanded the case in 
July 2003 and June 2006 to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
claimed low back disorder is not a result of any established 
event, injury, or disease during active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may service incurrence of arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in January 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in October 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in June 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

General Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including degenerative arthritis, become manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Low Back Disorder

The veteran's enlistment physical examination noted no 
abnormalities of the back.  Service treatment records are 
silent for complaints or signs of back disorders.  The 
veteran's May 1972 separation examination report shows that 
on examination, evaluation of the spine and other musculature 
was normal and the report noted that there were no defects or 
diagnoses.  The report contains no indication of any 
complaint of back pain.  Following the separation physical 
examination, the veteran remained in service for an 
additional five months.  During that time, service treatment 
records show that in July 1972 the veteran was seen for 
complaints after steel frame equipment fell on his right 
upper back.  Physical examination revealed moderate 
tenderness, and the examiner reported that the shoulder and 
back were within normal limits.  X-ray examination was noted 
to be negative.  The impression was contusion, and the 
veteran was prescribed Darvon. The service medical records 
thereafter show no further complaint or treatment for a right 
upper back injury.  

The report of a VA medical examination in May 1996 shows that 
the veteran reported that during service he injured his back 
when a metal frame was pushed down on him knocking him to the 
cement.  He stated that he was not seen for treatment at that 
time in part because he feared a medical discharge.  He 
stated that he had had chronic back pain ever since the 
incident.  He reported that he had had several industrial 
injuries to his lower back since separation from service.  He 
complained of pain originating in the low back that could get 
to the top of his buttocks.  He did not describe what the 
examiner characterized as classical pain.  After examination, 
the impression was chronic lumbar strain with episodic acute 
mechanical lower back pain.  An x-ray examination showed that 
alignment was normal.  The X-ray report contains an 
impression of disk interspace narrowing at L5-S1, this may be 
consistent with degenerative disk disease, although narrowing 
is also seen at the same level normally.

VA and private treatment records from 1996 through 2006 
reflect continual treatment for low back complaints.  The 
veteran was seen between July and September 1997 by a VA 
medical center for complaints of low back pain.  The 
assessment in September 1997 was traumatic low back pain for 
four months since being injured in June.  A subsequent 
assessment that month was low back pain secondary to trauma.  
Later in September 1997 he complained of continued back pain 
since being injured on the job in June 1997 when he slipped 
and fell.  At that time, the impression was low back pain.  
The examiners noted that the veteran rejected nonmedicinal 
remedies such as physical therapy, as well as anti-
inflammatory medications.  A variety of pain medications were 
prescribed, primarily Percocet.

In October 1998 the veteran was seen at a VA facility for an 
acute exacerbation of chronic back pain.  That treatment 
record noted that the veteran had reinjured an "old" back 
injury in June 1997 during a fall on concrete.  He was 
employed as a construction worker.  The assessment at that 
time was acute/chronic low back pain.  The veteran attended 
VA Physical Therapy Back School in October 1998, and received 
instructions on spinal anatomy, physiology, body mechanics, 
and ways to manage back pain and preventing reinjury.  He was 
seen again at a VA facility in December 1998 for low back 
pain complaints.  The assessment at that time was chronic 
lower back pain without neurologic symptoms.  The examiner 
noted that there was no indication for an MRI at that point.

During a March 1999 private interview in connection with a 
social security disability claim, the veteran told J.A., 
M.S.W., that he had worked for the previous 30 years as a 
carpenter.  He related that he had experienced several work 
related accidents that included having "100 lbs. of sheet 
rock dropped on my head."  He also stated that the previous 
July he was working a construction job when "a building fell 
on my head."

Also received was a private medical statement from G.P.H., 
D.O., dated in December 1999.  That letter was to the effect 
that in light of the injury as reported by the veteran in 
1972 and his current complaints, the treatment provider felt 
that there was a connection as this was the onset of the 
veteran's complaints.

Private medical records in February 2000 show that the 
veteran was back for evaluation of chronic back pain.  The 
assessment at that time was follow-up degenerative disc 
disease, lumbar spine, with foraminal stenosis by history.

A VA treatment record from August 2002 indicates that the 
veteran complained of low back pain since jumping over a 
fence and landing flat on his feet.  He was taking Percocet 
for the pain.

During a February 2003 Board hearing, the veteran testified 
regarding his low back claim.  He testified about his in-
service injury when a wall came down and squished him.  He 
testified that X-rays taken at that time were negative and he 
had severe pain for about a week.  The veteran testified that 
he had been to chiropractors periodically over the years to 
try to alleviate the pain, and indicated that he had 
treatment since 1972 shortly after service.  He testified 
about his current symptoms and treatment.

An August 2003 private treatment record shows that the 
veteran noticed a back strain after moving books and 
furniture.  A VA treatment note from September 2003 shows 
that the veteran complained of back pain after picking up a 
heavy container of water.  In August 2004, the veteran 
reported increased back pain since lifting a car battery.

On VA examination in August 2005, the veteran reported 
constant pain.  The examiner reviewed the claims file and 
commented on the veteran's medical history.  After performing 
the necessary tests, the examiner opined that the veteran had 
chronic low back pain with symptom magnification and more 
subjective than objective findings.  He stated that it was 
his opinion that after reviewing the claims file and 
examining the patient that the current low back condition was 
not related to the veteran's service-connected injury as the 
veteran had multiple documented injuries that could have 
caused the veteran's herniated disc.  He noted that a review 
of the records revealed that the veteran had multiple visits 
to the VA emergency room with drug-seeking behavior.

The August 2005 VA examiner provided an addendum in 
November 2005 in which he specifically commented on the 
December 1999 correspondence from Dr. H.  He noted that Dr. 
H. took the word of the veteran without the benefit of the 
claims file which painted a different picture of the 
veteran's current situation.  He concluded that the veteran 
displayed symptom magnification with physical exam findings 
inconsistent with magnetic resonance imaging findings.

Based on the evidence of record, the Board finds that the 
veteran's claimed low back disorder is not a result of any 
established event, injury, or disease during active service.  
In this matter, the Board finds the August 2005 VA examiner's 
report persuasive.  The examiner thoroughly reviewed the 
claims file, commented on specific incidents in the veteran's 
medical and military history, and provided adequate reasons 
and bases for his opinion.  He opined that the veteran's 
current condition was not related to the veteran's service-
connected injury.  He also stated why he did not agree with 
the December 1999 opinion offered by Dr. H.

The Board finds Dr. H.'s December 1999 letter to be less 
persuasive.  Dr. H. did not have the benefit of the claims 
file to review before expressing his opinion.  It appears 
that he based his opinion on the history provided by the 
veteran.  Medical history provided by a veteran and recorded 
by an examiner without additional enhancement or analysis is 
not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  As the examiner did not review the 
veteran's service treatment records or provide adequate 
reasons or bases for his opinion, the Board finds his opinion 
to be of less persuasive value.

The Board also notes that the first medical evidence of 
record that indicates that the veteran has a low back 
disorder is from 1996, about 24 years after the veteran left 
active duty.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Without competent evidence of a continuity of symptomatology 
exhibited throughout the years after active service and 
competent evidence of a medical nexus between a current 
disorder and an in-service event, service connection for a 
low back disorder cannot be granted on a direct basis.

The Board has considered whether service connection for a low 
back disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced arthritis in his low back to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for a low back disorder cannot 
be established on a presumptive basis.

The Board has carefully considered the veteran's statements 
that in his opinion his claimed low back disorder is due to 
being hit by a frame while on active duty.  While the veteran 
may sincerely believe his claimed low back disorder is a 
result of his active duty service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  There is no 
competent medical evidence of record that links the veteran's 
currently demonstrated back pain to his active duty service.  
Therefore, the Board finds entitlement to service connection 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


